Appeal from a judgment of no cause of action in a negligence action and from an order denying a new trial. The plaintiff, a passenger, was injured when the automobile in which she was riding collided with the defendant’s ear at an intersection. There is ample evidence to substantiate the defendant’s contention that he stopped before entering the intersection and that the automobile in which the plaintiff was riding was on the wrong side of the road when the collision occurred. The failure of the trial court to charge that the defendant was “ required to see what was there to be seen ” before he entered the highway was not prejudicial under the defendant’s theory of how the accident occurred which apparently was accepted by the jury. The trial court realized and corrected his erroneous charge as to the existence of a joint venture as soon as possible. Judgment and order unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Foster, Bussell and Deyo, JJ.